Citation Nr: 1339424	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-47 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, by way of the Buffalo, New York RO, which denied, among others, service connection for bilateral hearing loss and tinnitus.  At the outset, the Board finds that a June 2008 statement submitted by the Veteran that requests his claims be reconsidered is a timely notice of disagreement with the April 2008 rating decision.  

In August 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance in order for him to submit records from the Department of Defense, relevant to his hearing loss.  The Board observes that no additional records have been received.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claim decided herein.

The tinnitus claim is decided herein.  The bilateral hearing loss claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, with regard to the issue herein decided, the decision below is granting in full the benefit sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Factual Background, Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; The layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  

The Veteran's service treatment records do not show any complaints of tinnitus, however, his military occupation specialty was that of a Sergeant Missile System repairman, that which would have exposed him to loud noise.  The Veteran submitted a September 2007 statement from his former in-service supervisor, H.A.L., US Army (Retired), that stated the Veteran was assigned to the 5/30 Augmentation team at Redstone Arsenal, Alabama.  He indicated that the Veteran's duties included training that consisted of use and maintenance of the three Test stations used in the maintenance and repair of the Sergeant Missile System.  He indicated that the test stations were powered by 30 KW Gas Turbine Generators.  Mr. H.A.L. indicated that the Veteran was exposed to the high frequency noise levels on a daily basis.  The Veteran reiterated in statements and testimony that he was exposed to the daily noise of the Generators, and that ear protection was not provided.  Consequently, it may be assumed that he had substantial exposure to noise trauma in service.  

Post service treatment records from Slocum-Dickson Medical Group includes an April 1992 consultation that documents the Veteran denies tinnitus.  An April 2006 treatment record documents the Veteran's report of occasional tinnitus.  

On August 2010 VA audiological evaluation, the Veteran reported he started hearing a rushing noise in his ears, and also crickets while in the service.  The examiner opined that based on her review of the claims file the Veteran's current tinnitus was not due to his military service.  She indicated that service records were negative for any complaints, diagnoses, or treatments for tinnitus; the Veteran denied any ear trouble on his separation examination; and multiple private medical records all document that the Veteran denied the presence of any tinnitus when he was questioned.

While post service private treatment records document the Veteran has denied tinnitus and the VA examiner noted such when formulating her opinion, the Veteran testified in August 2011 that he in fact has experienced a constant sound in his ears that he described as birds chirping.  He also described the sound as crickets.  He stated that the sound in his ears is constant and has always been there since service.  He testified that he did not know the word tinnitus, or even what it meant at the time.  See pages 8-9 of the hearing transcript.

It is not in dispute that during his service the Veteran had substantial exposure on a daily basis to mechanical equipment, to include non-stop generators.  At the August 2011 hearing he essentially indicated that he has experienced tinnitus consistently since service.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  The Veteran is competent to provide evidence that he experiences/experienced tinnitus; the United States Court of Appeals for Veterans Claims has determined that ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus (described as birds chirping or crickets) in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.

ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's bilateral hearing loss claim.  

The Board finds remand is required to obtain another VA audiological examination in order to ascertain the etiology of bilateral hearing loss.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Here, as previously noted, an August 2010 VA audiological examination was conducted.  Upon a review of the claims file and examination, the examiner opined that the Veteran's hearing loss was not due to his military service, in part, because the 1963 service entrance and 1966 service separation examinations showed hearing within normal limits.  This opinion, however, does not address whether any hearing loss was incurred in service, regardless of whether it was shown in service or on service separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  

Indeed, while in-service hearing loss as per VA standards was not shown, there appears to have been a threshold shift shown on service separation examination.  The Board observes that enlistment examination does not report decibels at the 3000 Hertz; however, upon separation such is noted (after conversion from ASA to ISO units) to be 10 in the right ear and 15 in the left ear.  The examiner indicated that there was no significant threshold shift, however she did not explain what threshold shift in hearing was required to determine whether service connection in this case is warranted.  Furthermore, there is no indication that the examiner converted the enlistment and separation audiograms from ASA units to ISO units as both examinations were prior to October 31, 1967.  

Moreover, the Veteran's exposure to noise trauma has been conceded.  Notably, the Veteran reported during the August 2010 examination that he did not experience post service noise exposure.  He indicated that he used to hunt; however, he wore hearing protection when shooting.  It does not appear that the examiner considered the Veteran's statements, as she appears to attribute his hearing loss to recreational hunting.  See August 2010 VA examination, page 179.  As such, a new examination is required to ascertain the etiological relationship of the Veteran's bilateral hearing loss.

Finally, as noted in the Introduction, the Veteran was afforded an additional 30 days in order for him to obtain medical records from his post-service employment with the Department of Defense.  While the Veteran did not submit the records, as this matter is remanded, the Veteran should be provided another opportunity to submit the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran an authorization to request medical treatment records from his post-service military employment with the Department of Defense.

2.  Ask the Veteran identify any additional private and VA medical treatment providers who have treated him from March 2011 to present for his hearing loss, and obtain an authorization to request medical treatment records from each provider identified by the Veteran.

3.  After the above is completed, afford the Veteran a VA audiological evaluation with an examiner other than the examiner who provided the August 2010 evaluation and opinion.  The claims folder must be provided to the examiner for review.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service entrance and separation examinations (and in-service audiograms should be converted from ASA units to ISO units).  He or she must also obtain a detailed history from the Veteran, including his exposure to noise in service and after service.  All current hearing disorders should be noted.

After reviewing the claims file, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to the Veteran's in-service noise exposure.  

If the examiner believes that a significant threshold shift in the Veteran's hearing must occur to show a causal connection between the Veteran's hearing loss and his in-service noise exposure, the examiner must define or explain what kind of threshold shift would demonstrate such a connection.  Additionally, the examiner must state whether or not such a threshold shift is present in this case.

If applicable, the examiner must also state whether noise-induced hearing loss can have a delayed onset, including years after the exposure event(s), and indicate any supportive medical reports or studies for the examiner's conclusion.  The examiner should, if necessary, reconcile any such studies with his or her medical opinion.  

A thorough and detailed explanation for all opinions and conclusions reached should be provided.  The examiner should consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  The examiner should also presume the Veteran to be in sound condition except for any defects noted when examined and accepted for service upon his enlistment.

Finally, the examiner must explain the causes for the currently-diagnosed hearing loss, and if a cause is noise exposure, the examiner must determine, as previously noted, whether it is as likely as not (a 50-50 percent probability) that noise exposure was the cause of the Veteran's hearing loss.  An explanation of why one cause is favored over another is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


